Citation Nr: 0607564	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  03-25 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to an increased (compensable) rating for 
hemorrhoids.  

3.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from July 1968 to 
August 1970.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of September 2002 and September 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.  

(The decision below addresses the veteran's claims for 
service connection for tinnitus and for entitlement to an 
increased (compensable) rating for hemorrhoids.  
Consideration of the remaining issue on appeal is deferred 
pending completion of the evidentiary development sought in 
the remand that follows the decision below.)


FINDINGS OF FACT

1.  Tinnitus was not shown in service, and there is a lack of 
competent medical evidence or opinion suggesting a nexus 
between any current tinnitus and the veteran's period of 
service.  

2.  The veteran's hemorrhoids are manifested by subjective 
complaints of burning and itching on bowel movements with 
spots of blood on the toilet paper, and objective findings of 
two, tender external hemorrhoids which are .5 centimeters 
(cm.) and .7 cm. in size.  


CONCLUSIONS OF LAW

1.  The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2005).

2.  The criteria for a compensable rating for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.114, Diagnostic Code 
7336 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this instance, the Board finds that all notification and 
development action needed to render a decision on the claims 
on appeal has been accomplished.  

In this respect, through June 2002 and September 2004 notice 
letters, a September 2003 statement of the case (SOC), and 
March 2005 supplemental SOC (SSOC), the RO notified the 
veteran and his representative of the legal criteria 
governing his claims, the evidence that had been considered 
in connection with his claims, and the bases for the denial 
of his claims.  After each, they were afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to substantiate his claims, and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that the June 2002 and September 2004 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  It 
requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  
The veteran was also requested to submit to the RO all 
pertinent evidence in his possession pertaining to his 
claims.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claims, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content of notice 
requirements have been met in this case.  

The Board also notes that although the complete notice 
required by the VCAA may not have been provided until after 
the RO adjudicated the appellant's claims, "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that any late notice in this case 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims.  
Treatment records from the VA Medical Center (VAMC) in 
Louisville, Kentucky have been obtained and associated with 
the claims file, as have treatment records from a number of 
private physicians.  The veteran has been afforded a VA 
examination with respect to the claim for an increased 
(compensable) rating for hemorrhoids; the report of which is 
of record.  Significantly, neither the veteran nor his 
representative has otherwise alleged that there are any 
outstanding medical records probative of the veteran's claims 
that need to be obtained.  

With respect to the above-noted VA examination in which the 
veteran's hemorrhoids were evaluated, the Board notes that 
the veteran's representative has contended that the report of 
the June 2002 VA examination was inadequate given that the VA 
examiner did not have an opportunity to review the veteran's 
claims file prior to the examination.  The Board notes that 
precedents of the Court do not clearly indicate whether VA 
examiners must review claimants' prior medical records in all 
cases in which VA conducts an examination for compensation 
and pension purposes.  Rather necessity for pre-examination 
records review is to be determined according to the facts of 
each individual case.  See VAOPGCPREC 20-95 (July 14, 1995).  

A review of the report of the June 2002 VA examination 
reflects the veteran's complaints and the examiner's reported 
findings on clinical evaluation.  While a review of the 
claims file was not conducted, the Board notes that the 
examiner was only assessing the veteran's current level of 
disability for hemorrhoids, and not attempting to resolve 
conflicting medical opinions or diagnoses.  Furthermore, 
while the VA examination is some 3 1/2 years old, the veteran 
has not contended that his hemorrhoids have become worse; nor 
does any subsequent medical evidence reflect treatment for 
hemorrhoids.  Therefore, after review of the record, the 
Board can find no reason that a remand of the veteran's 
claim, for review of the claims file by the examiner or for a 
more contemporaneous examination, would be judicially 
expedient or otherwise result in a different finding.  

As for whether further action should have been undertaken by 
way of obtaining an additional medical opinion on the 
question of whether tinnitus is traceable to military 
service, the Board notes that such development is to be 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains:  1) competent evidence of 
diagnosed disability or symptoms of disability, 
2) establishes that the veteran suffered an event, injury or 
disease in service, and 3) indicates that the claimed 
disability may be associated with the in-service event, 
injury, or disease.  38 C.F.R. § 3.159(c)(4) (2005).  In this 
case, the veteran has reported suffering from tinnitus, which 
was documented in a report of a January 2004 VA hearing aid 
evaluation consult, but, as will be explained below, there is 
no indication except by way of unsupported allegation that 
the tinnitus may be associated with military service.  
Consequently, given the standard of the new regulation, the 
Board finds that VA did not have a duty to assist that was 
unmet with regard to the claim for service connection for 
tinnitus.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

A. Tinnitus

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or from aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  See 38 
C.F.R. § 1110; 38 C.F.R. § 3.303.

The veteran's has reported experiencing tinnitus in service 
due to acoustic trauma and that such tinnitus has continued 
since service.  The veteran is qualified (competent), as a 
layperson, to report symptoms such as ringing in his ears 
(tinnitus).  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Furthermore, nowhere do VA regulations provide that 
a veteran must establish service connection through medical 
records alone.  See Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991).  The Board may also not reject a veteran's 
testimony regarding in-service injury without properly 
assessing its weight and credibility.  See Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  

The veteran first filed his claim for service connection for 
tinnitus in April 2002, more than 30 years following his 
release from active service.  He has not reported having 
received any treatment for, or necessarily being diagnosed 
with, tinnitus.  In this respect, the only medical evidence 
of record pertinent to the issue is a report of a January 
2004 VA hearing aid evaluation consultation in which the 
audiologist noted the veteran's complaints of tinnitus.  The 
Board finds that, even accepting the veteran's reports of in-
service and post-service tinnitus, which he is competent to 
describe, and accepting that the veteran does in fact have 
tinnitus, the record is otherwise completely devoid of any 
competent medical evidence to suggest that any current 
tinnitus can be attributed to service or to continued 
symptoms since service.  In addition, there is nothing in the 
record to show that the veteran has the expertise or 
specialized training necessary to link any currently 
diagnosed tinnitus to service or to continued symptoms since 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

B. Hemorrhoids

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In a December 1970 rating decision, the RO granted service 
connection and assigned a noncompensable rating for 
hemorrhoids, effective August 6, 1970.  In April 2002, the 
veteran filed a claim for a compensable rating for his 
service-connected hemorrhoids.  

Under the applicable criteria governing the veteran's claim, 
for mild or moderate internal or external hemorrhoids, a 
noncompensable (0 percent) rating is warranted.  Large or 
thrombotic, irreducible hemorrhoids, with excessive redundant 
tissue, evidencing frequent recurrences, a 10 percent rating 
is warranted.  With persistent bleeding and with secondary 
anemia, or with fissures, a 20 percent rating is warranted.  
38 C.F.R. 4.114, Diagnostic Code 7336 (2005).

Here, a report of a June 2002 VA examination reflects the 
veteran's complaints of irritation, with burning and itching 
on a daily basis with every bowel movement.  Otherwise, the 
veteran reported having spots of blood on toilet paper most 
of the time following a bowel movement.  He additionally 
reported that he used Preparation H (hemorrhoidal cream) for 
his hemorrhoids, using one tube about every three months.  On 
clinical evaluation, there were external tags in the anal 
area which were .5 cm. and .7 cm. in size.  The tags were 
somewhat tender but were not swollen.  There were no palpable 
internal hemorrhoids.  Guaiac was negative and there was no 
bright red blood on examination.  The veteran was noted as 
having good sphincter tone without evidence of fecal leakage.  

A July 2004 endoscopy procedure report reflects polyps 
identified in the rectal sigmoid, but otherwise no 
abnormalities.  Review of other medical records on file does 
not show that the veteran has had any treatment for his 
hemorrhoids.  

Thus, after reviewing the medical evidence of record, the 
Board finds that the degree of impairment resulting from the 
veteran's service-connected hemorrhoids does not warrant a 
compensable rating.  In this case, it is not readily apparent 
based on the July 2004 endoscopy report whether the veteran 
currently has hemorrhoids.  However, even assuming those 
hemorrhoids identified on VA examination in June 2002 are 
present, the medical evidence does not more nearly 
approximate a 10 percent rating for large or thrombotic, 
irreducible hemorrhoids, with excessive redundant tissue, 
evidencing frequent recurrences.  Likewise, the evidence does 
not reflect persistent bleeding with secondary anemia or with 
fissures to warrant a 20 percent rating.  Absent any findings 
which reflect that the veteran's service-connected 
hemorrhoids are more than mild or moderate, a compensable 
rating is not warranted.  38 C.F.R. §§ 3.102, 4.3, 4.118, 
Diagnostic Code 7336.  



C. Conclusion

For the reasons set forth above, the veteran's claim for 
service connection for tinnitus and the claim for an 
increased (compensable) rating for hemorrhoids must be 
denied.  In reaching this conclusion, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b); however, 
as the preponderance of the evidence is against the veteran's 
claims, such statute is not for application in this instance.  
See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for tinnitus is denied.  

A compensable rating for hemorrhoids is denied.  


REMAND

With regard to the veteran's claim for an initial rating in 
excess of 30 percent for PTSD, the medical evidence of record 
reflects that the veteran has a diagnosis of dementia.  The 
disability has been reported as impairing the veteran's 
cognitive functioning, to include his memory.  A report of an 
April 2004 VA examination reflects multiple-axial diagnoses, 
to include senile dementia or Alzheimer's on Axis I, PTSD on 
Axis II, and four physical conditions-skin, heart, 
hemorrhoids and arthritis-on Axis III.  The examiner 
assigned a single Global Assessment of Functioning (GAF) 
score of 60, which is reflective of moderate impairment in 
several areas.  See Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).  The Board notes that it is 
unclear whether the GAF score of 60 is based solely on 
impairment due to the veteran's PTSD or whether it represents 
the veteran's overall assessment of functioning, to include 
his other significant nonservice-connected medical 
disabilities.  

Thereafter, the veteran was again medically examined in 
November 2004.  The report of examination reflects multiple-
axial diagnoses, to include dementia of unknown origin, major 
depression, and PTSD on Axis I; and diabetes, arthritis, and 
cognitive decline on Axis II.  The examiner assigned a single 
GAF score of 30, which is reflective of serious impairment in 
communication or judgment or inability to function in almost 
all areas.  The examiner noted that the veteran's functioning 
was grossly impaired at that time, and that such impairment 
was above and beyond functioning declines caused by the 
veteran's major depression and/or PTSD.  The veteran's 
cognitive decline was noted to supersede his symptoms of 
other mental health disorders.  The examiner, a psychologist, 
recommended a thorough neuropsychological examination.  

Here, the veteran's current level of disability associated 
solely with his service-connected PTSD is not evident from 
the medical evidence.  Hence, further examination of the 
veteran, with findings and assignment of a GAF score due 
solely to the service-connected PTSD, if feasible, is needed 
to fairly resolve the remaining claim on appeal.  If more 
than one psychiatric diagnosis is rendered, the examiner 
should also indicate whether it is impossible to distinguish 
symptoms/impairment attributable to any psychiatric 
disability, to include neurological deficits, diagnosed in 
addition to the veteran's service-connected PTSD.  The Board 
emphasizes that if it is not medically possible to 
distinguish the effects of service-connected and nonservice-
connected conditions, the reasonable doubt doctrine mandates 
that all signs and symptoms be attributed to the veteran's 
service-connected condition.  See Mittleider v. West, 11 Vet. 
App. 181 (1998); 38 U.S.C.A. § 3.102 (2005).   

Under these circumstances the RO should arrange for the 
veteran to undergo VA examination by a neuropsychologist or 
neuropsychiatrist at an appropriate VA medical facility.  The 
veteran is advised that, in keeping with VA's duty to assist, 
the purpose of the requested examination is to obtain 
information or evidence that may be dispositive of the claim 
for a higher rating for PTSD.  See Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991).  Thus, failure to report to the 
scheduled examination, without good cause, may result in a 
denial of the claim for a higher rating.  See 38 C.F.R. § 
3.655(b) (2005).  

Likewise, the Board notes that findings from the report of 
the November 2004 VA examination were relative to the 
veteran's claim.  A review of the subsequently issued March 
2005 SSOC does not appear to reflect that such findings were 
considered.  As such, any future adjudication of the 
veteran's claim for an initial rating in excess of 30 percent 
for PTSD should include consideration of the report of the 
November 2004 VA examination.  

The actions identified herein are consistent with pertinent 
duties to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the remaining claim on appeal.  

Accordingly, this matter is hereby REMANDED for the following 
action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, signed 
authorization to enable the RO to obtain 
any additional evidence not currently of 
record that pertains to the veteran's 
claim on appeal for PTSD.  The RO should 
also invite the veteran to submit all 
pertinent evidence in his possession with 
respect to the claim (not previously 
submitted), and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  The RO should arrange for the veteran 
to undergo a VA examination, by a 
neuropsychologist or a neuropsychiatrist, 
at an appropriate VA medical facility.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the veteran, and a 
report of the examination should include 
discussion of the veteran's documented 
medical history and assertions.  All 
necessary tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

The examiner should render specific 
findings with respect to the existence 
and extent (or frequency, as appropriate) 
of:  memory loss; depressed mood; 
anxiety; panic attacks; sleep impairment; 
impaired judgment, speech, impulse 
control and/or thought processes; neglect 
of personal hygiene and appearance; 
suicidal ideation; and delusions and/or 
hallucinations.  

The examiner should render a multi-axial 
diagnosis, including assignment of a 
Global Assessment of Functioning scale 
score that represents the level of 
impairment due to the veteran's service-
connected PTSD, and an explanation of 
what the score means.  

In providing the above-noted findings, 
the examiner should, to the extent 
possible, distinguish symptoms/impairment 
attributable to any psychiatric or 
neurologic disability (i.e., 
dementia/Alzheimer's disease) diagnosed 
in addition to the veteran's service-
connected PTSD.  However, if it is not 
medically possible to do so, the examiner 
should clearly so state, indicating that 
the findings are with respect to the 
veteran's overall psychiatric impairment.  

The examiner must set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.  

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the claim for an 
initial rating in excess of 30 percent 
for PTSD in light of all pertinent 
evidence and legal authority.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with an SSOC and afforded an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


